Opinion by
Beaver, J.,
The proceedings under review, to vacate so much of the Factoryville and Abington Turnpike and Plank Road as lies within the limits of Lackawanna county, were had in pursuance of the provisions of the Act of June 2,1887, P. L. 306. The petition contains a description of the road to be vacated and sets forth that it begins at one of the terminal points of the said turnpike and is continuous therefrom to the line between La Plume borough in Lackawanna county and Factoryville borough in Wyoming county. This is all that is required by the terms of the act referred to. The title of the act clearly indicates that the proceedings to vacate a turnpike road are to be taken in the county in which the portion to be vacated lies and are to be confined to the portion lying within the limits of that particular county. It is entitled, “ An act authorizing the condemnation of turnpike roads or highways, heretofore or hereafter constructed, wholly or in part in any county of this commonwealth, for public use, free from tolls and tollgates, and the assessment upon the proper county of the damages to which the owner or owners thereof may be entitled by a jury of viewers duly appointed by the court of quarter sessions of the proper county, and providing for the maintenance of any such condemned road or highway by the proper city, township or district.” It is very clear, from a consideration of the provisions of the entire act, that no one county of the commonwealth could *617be compelled to pay for any portion of a turnpike lying within the limits of another county.
To what extent the jury of view should consider the reduced value of the portion of the turnpike lying in Wyoming county, by reason of the taking of that portion in Lackawanna county, we need not now consider. This is a certiorari under the provisions of the 6th section of the act and our concern here is simply with the regularity of the proceedings. If the appellant is dissatisfied with the amount of the assessment of damages, it had its remedy under the 8th section which provides for an appeal to the court of common pleas of the proper county and the judgment of which is made “reviewable by the Supreme Court upon writ of error as in other cases.” In addition to this, the appellant has failed to print the testimony, upon which the assessment of damages made by the viewers was based. We are unable, therefore, to enter into the consideration of the question of damages, even if we were legally empowered to do so.
As to the third specification of error, which complains that the report of the viewers is irregular and void in that it fails to contain a map of the entire turnpike road, in accordance with the 5th section of the act, it is perhaps enough to say that this section does not require a map of the entire turnpike road to be attached to the report, but a map of only so much thereof as will show “ definitely the points between which the same is condemned for public use.” Whether or not the map conforms to the requirements of the act, however, we are unable to determine, as it is not printed.
The record, as presented to us for our consideration in the printed paper-book of the appellant, is in all respects regular and conforms to the provisions of the act of assembly under which the proceedings were had. The decree of the court of quarter sessions, in affirming the report of the jury of view and dismissing the appellant’s exceptions, is, therefore, affirmed and the appeal dismissed at the costs of the appellant.